In a proceeding pursuant to CPLR article 78 to review two determinations of the respondent Board of Zoning Appeals of the Town of Oyster Bay, both dated March 21, 1985, denying the petitioner’s applications for variances, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Molloy, J.), dated October 11, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Where a zoning ordinance provides an exception for construction on substandard lots which have been in single and separate ownership since prior to the adoption of the ordinance, as is the case at bar, the owner may build thereon as a matter of right only if the proposed construction complies with all other provisions of the ordinance (Matter of Pellati v Scheyer, 115 AD2d 606; Matter of Dittmer v Scheyer, 74 AD2d 828). Here, the petitioner’s applications failed to show compliance with other provisions of the ordinance relating to matters such as parking and traffic safety and he was therefore not entitled to the variances sought as of right. Under the circumstances, and since the petitioner failed to establish that the denial of the variances would result in the infliction of either significant hardship or practical difficulty (see, Matter of Cowan v Kern, 41 NY2d 591, rearg denied 42 NY2d 910; Matter of Pellati v Scheyer, supra), the applications were properly denied. Mollen, P. J., Bracken, Brown and Sullivan, JJ., concur.